                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JENNIFER FRY,                           )
                                        )
                   Plaintiff,           )                4:18CV3145
                                        )
            v.                          )
                                        )
DOANE UNIVERSITY, a non-profit          )
corporation, INTERCHURCH                )            MEMORANDUM
MINISTRIES OF NEBRASKA, a               )             AND ORDER
non-profit corporation, NEBRASKA        )
STATE SUICIDE PREVENTION                )
COALITION, a non-profit                 )
corporation, DONALD BELAU, and          )
NEBRASKA STATE SUICIDE                  )
PREVENTION, AN                          )
UNINCORPORATED                          )
ASSOCIATION,                            )
                                        )
                   Defendants.          )
                                        )

       This lawsuit stems from a Doane University student’s interactions with her
supervisor and academic advisor, Defendant Donald Belau. Plaintiff Jennifer Fry
alleges that while she was a student at Doane working on her Masters of Arts in
Counseling and also working at two non-profit corporations (Defendants Interchurch
Ministries of Nebraska (“IMN”) and Nebraska State Suicide Prevention Coalition, Inc.
(“NSSCP”)), Defendant Belau was the dean and director of Doane’s Masters of Arts
in Counseling program and served as Fry’s academic advisor and also as Fry’s
supervisor at IMN and NSSCP. Fry alleges that Belau subjected her to sexual
harassment.

      Fry brings four state-law claims against Defendant Belau: intentional and/or
negligent infliction of emotional distress (COA 41); assault (COA 6); defamation
(COA 7); and tortious interference with employment relationship (COA 8).2 (Filing 52
(Second Amended Complaint).) Defendant Belau moves for judgment on the pleadings
(Filing 62) pursuant to Fed. R. Civ. P. 12(c).

                           I. STANDARD OF REVIEW

       The Federal Rules of Civil Procedure provide that “[a]fter the pleadings are
closed—but early enough not to delay trial—a party may move for judgment on the
pleadings.” Fed. R. Civ. P. 12(c). “Judgment on the pleadings is appropriate when
there is no material issue of fact and the moving party is entitled to judgment as a
matter of law.” Country Preferred Ins. Co. v. Lee, 918 F.3d 587, 588 (8th Cir. 2019).

       “As a general rule, a Rule 12(c) motion for judgment on the pleadings is
reviewed under the same standard as a 12(b)(6) motion to dismiss,” In re Pre-Filled
Propane Tank Antitrust Litig., 893 F.3d 1047, 1056 (8th Cir. 2018) (internal quotation
marks and citation omitted)—that is, “to accept as true all factual allegations set out
in the complaint and to construe the complaint in the light most favorable to the
plaintiff[s], drawing all inferences in [their] favor.” Ashley Cty., Ark. v. Pfizer, Inc.,
552 F.3d 659, 665 (8th Cir. 2009) (internal quotation marks and citation omitted).
Under the 12(b)(6) standard, “a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007)). “Threadbare recitals of the elements of a cause of action, supported by


      1
          “COA” stands for Cause of Action.
      2
        In her First and Second Causes of Action, Plaintiff brings federal claims against
Defendant Doane University under Title IX of the Education Amendments Act of
1972, 20 U.S.C. §§ 1681 et seq., a federal statute that bans discrimination on the basis
of sex in federally funded educational programs.
                                            2
mere conclusory statements, do not suffice.” Id. However, “a well-pleaded complaint
may proceed even if it strikes a savvy judge that actual proof of those facts is
improbable, and that a recovery is very remote and unlikely.” Twombly, 550 U.S. at
556 (internal quotation and citation omitted).

                        II. FACTUAL ALLEGATIONS

       The relevant factual allegations—which the court must accept as true—are set
forth in the Second Amended Complaint (Filing 52):

           11. For all times pertinent to this action, Fry was an employee
      of IMN and NSSPC.

            12. For all times pertinent to this action, Fry was also a student
      at Doane University working on her Masters of Arts in Counseling.

            13. For all times pertinent to this action, Dr. Belau was the Dean
      and Director of the Doane University Masters of Arts in Counseling and
      Fry’s superior, supervisor, and advisor. Dr. Belau was employed by
      Doane University during the events of this lawsuit.

            14. For all times pertinent to this action, Dr. Belau was Chair of
      the Board and Director of NSSCP and Fry’s superior and supervisor for
      her work at NSSCP.

            15. For all times pertinent to this action, Dr. Belau was an
      employee or under a contractual relationship with IMN and was Fry’s
      superior and supervisor for her work at IMN.

            ....

             18. On or around March 2014, Fry started work as a part-time
      outreach coordinator with Defendants NSSCP and IMN because she was
      told she could earn internship credit for her work.


                                         3
      19. [In] March 2014, Dr. Belau called Fry into his office to
discuss the job at NSSCP and IMN and made the comment “sometimes
we may need to put in some long hours and often be out late at night; our
spouses are going to think we are having an affair.”

       20. In March 2014, Dr. Belau came to Fry’s office, sat down,
rolled his chair to Fry until their knees touched, put his hand on her knee,
and said “you and I are going to become very close.”

       21. In August 2014, Dr. Belau told Fry she needed to “pull [her]
big girl panties up” in response to Fry telling him that he was making her
uncomfortable.

      22. Between August and December 2014, Dr. Belau frequently
remarked to Fry, when preparing for speaking engagements, that it would
“not matter what any of the presenters said because all eyes will be on
you.”

       23. In January 2015, Dr. Belau said that Fry was “eye candy.”
After the “eye candy” comment Dr. Belau joked that he should be careful
or he’d get accused of sexual harassment.

    24. On one occasion Fry bent over and Dr. Belau made a
comment about her buttocks.

     25. Dr. Belau told Fry that he was going to get his prostate
examined when explaining why Dr. Belau could not be somewhere in
March 2015.

     26. On various occasions, Dr. Belau sent Fry texts on Saturday
mornings which were not work or academic related and included
comments that made her uncomfortable.

       27. On various occasions, Dr. Belau made derogatory comments
to Fry and when Fry became upset he told her not to act like a baby.

      28.    On various occasions, Dr. Belau would stand or sit very

                                     4
close to Fry. He would come into Fry’s office frequently and linger
around her.

       29. These actions and comments made Fry uncomfortable and
she reported the situation to other Doane University faculty members and
employees. No action was taken after Fry reported the situation to other
Doane University faculty members and employees.

      30. Fry was delayed in obtaining her degree as a result of Dr.
Belau’s acts and Doane University’s inaction.

      31. On March 24, 2015, a complaint was filed on Fry’s behalf
with Doane University’s Human Resources Department.

       32. During the investigation, Fry was required to move her
office and limit her interactions with Dr. Belau which required her to stop
participating in several organizations relevant to her field of study.

      33. During the investigation, Dr. Belau was not placed on
administrative leave or required to stop participating in organizations that
Fry was a member of.

      34. In June 2015, Doane University finally determined that Dr.
Belau’s actions violated Doane University policy and constituted sexual
harassment.

      35. After the formal complaint was filed with Doane University
in March 2015, the Executive Director of IMN[] informed Fry that he
heard she was not doing her job and that management wanted her to
resign from IMN and NSSPC. Fry was put on a thirty day leave, but
continued to work so that NSSPC would not lose its grant.

       36. After the formal complaint was filed with Doane University
in March 2015 and after Fry was constructively discharged by IMN and
NSSPC, Dr. Belau told people in the counseling profession that Fry was
fired from NSSPC for a lack of documentation.


                                     5
            37. On September 3, 2015, Plaintiff filed a complaint against
      Defendant Doane University with the U.S. Department of Education,
      Office for Civil Rights (OCR).

             38. On December 6, 2017, the OCR issued its findings. OCR
      specifically found that:

             a.     There was ample evidence of Dr. Belau’s harassing
                    conduct; and
             b.     Fry was subject to harassing conduct based on her sex.

             ....

           65. . . . . Further Plaintiff suffered humiliation, inconvenience
      and mental anguish.

             ....

             75.    . . . . these acts did in fact result in extreme emotional
      distress[.]

(Filing 52 at CM/ECF pp. 3-7, 10-12.)

                                 III. DISCUSSION

      Defendant Belau argues that Fry has failed to plausibly allege any claim against
him and, even if she did, such claims are time-barred. I shall separately address each
of Fry’s claims against Belau below.

A. Intentional & Negligent Infliction of Emotional Distress

      1. Failure to Allege Claim

       Belau argues that Fry’s Second Amended Complaint fails to state a claim for
intentional or negligent infliction of emotional distress and, in any event, such claims

                                           6
are barred by the statute of limitations in Neb. Rev. Stat. § 25-207 (Westlaw 2019).

             To recover for intentional infliction of emotional distress, a
      plaintiff must prove (1) intentional or reckless conduct (2) that was so
      outrageous in character and so extreme in degree as to go beyond all
      possible bounds of decency and is to be regarded as atrocious and utterly
      intolerable in a civilized community and (3) that the conduct caused
      emotional distress so severe that no reasonable person should be expected
      to endure it.

Roth v. Wiese, 716 N.W.2d 419, 431, 433 (Neb. 2006) (also noting that “[t]he
endurability of the distress is a factual question for the jury”).

             Whether conduct is extreme and outrageous is judged on an
      objective standard based on all the facts and circumstances of the
      particular case. . . . Mere insults, indignities, threats, annoyances, petty
      oppressions, or other trivialities that result from living in society do not
      rise to the level of extreme and outrageous conduct. In determining
      whether certain conduct is extreme and outrageous, the relationship
      between the parties and the susceptibility of the plaintiff to emotional
      distress are important factors to consider.

Roth, 716 N.W.2d at 432 (internal citations omitted).

       The negligent—as opposed to intentional—infliction of emotional distress “can
be fairly described as mental or emotional harm (such as fright or anxiety) that is
caused by the negligence of another and that is not directly brought about by a physical
injury, but that may manifest itself in physical symptoms.” Hamilton v. Nestor, 659
N.W.2d 321, 324-25 (Neb. 2003) (negligent infliction of emotional distress is separate
theory of recovery or element of damage) (internal quotation and citation omitted). A
plaintiff whose “only injury is an emotional one must show that their emotional
distress is medically diagnosable and significant and is so severe that no reasonable
person could have expected to endure it.” Catron v. Lewis, 712 N.W.2d 245, 249 (Neb.


                                           7
2006). “‘It is only where [the emotional distress] is extreme that the liability arises.’”
Kant v. Altayar, 704 N.W.2d 537, 540 (Neb. 2005) (quoting Restatement (Second) of
Torts § 46, comment j. at 77 (1965)).

       At this early stage, Plaintiff need only set forth sufficient factual matter which,
if accepted as true, states a claim for relief that is plausible on its face. Plaintiff Fry
clearly and specifically describes numerous instances of intentional, repeated,
sexualized conduct by a man in a position of power over her academic, volunteer, and
work lives—as well as her professional future—that caused her humiliation, mental
anguish, emotional distress, and negative academic and professional consequences.
Brandon ex rel. Estate of Brandon v. Cty. of Richardson, 624 N.W.2d 604, 621 (Neb.
2001) (“The extreme and outrageous character of conduct may . . . arise from the abuse
of a position of power.”) Fry alleges facts indicating that despite having knowledge
that Belau’s conduct negatively affected her, Belau continued to engage in conduct that
went well beyond mere “insults, indignities, threats, annoyances, petty oppressions, or
other trivialities.” Roth, 716 N.W.2d at 432. In circumstances where a defendant is put
on notice by a plaintiff that his actions are objectionable, and where a defendant
continues to knowingly act in a way that violates plaintiff’s rights, as is the case here,
“a plausible claim exists for intentional infliction of emotional distress.” Bonnell v.
Karels, No. 4:18CV3066, 2018 WL 3383413, at *4 (D. Neb. July 11, 2018) (because
bank was put on notice by plaintiff that withdrawal of funds by her brother was
unauthorized and knew of plaintiff’s financial situation and mental condition, plaintiff
stated plausible claim for intentional infliction of emotional distress based on bank’s
continued refusal to honor its repayment obligation to its customer).

       Therefore, Belau’s Motion for Judgment on the Pleadings on Fry’s claims for
intentional and negligent infliction of emotional distress will be denied.




                                            8
      2. Statute of Limitations

       In Nebraska, the applicable statute of limitations for Fry’s emotional-distress
claims, Neb. Rev. Stat. § 25-207 (Westlaw 2019), is four years.3 Keith v. Data
Enterprises, Inc., 925 N.W.2d 723, 732 (Neb. App. 2019) (“The statute of limitations
for negligence . . . is 4 years.”; citing Neb. Rev. Stat. § 25-207(3) (Reissue 2016));
Anonymous v. St. John Lutheran Church of Seward, 703 N.W.2d 918 (Neb. App.
2005) (applying statute of limitations in Neb. Rev. Stat. § 25-207(3) to claim for
intentional infliction of emotional distress claim).

       “In a negligence action, it has generally been stated that a statute of limitations
begins to run as soon as the cause of action accrues, and an action in tort accrues as
soon as the act or omission occurs.” Shlien v. Bd. of Regents, Univ. of Nebraska, 640
N.W.2d 643, 650 (Neb. 2002) (internal citation omitted). However, when a plaintiff
“is subject to a continuing, cumulative pattern of tortious conduct, capable of being
terminated and involving continuing or repeated injury, the statute of limitations does
not run until the date of the last injury or cessation of the wrongful action.” Alston v.
Hormel Foods Corp., 730 N.W.2d 376, 381 (Neb. 2007). In what is known as the
“continuing tort doctrine,” the “tortious act—not simply the continuing ill effects of


      3
          Section 25-207 provides:

      The following actions can only be brought within four years: (1) An
      action for trespass upon real property; (2) an action for taking, detaining
      or injuring personal property, including actions for the specific recovery
      of personal property; (3) an action for an injury to the rights of the
      plaintiff, not arising on contract, and not hereinafter enumerated; and (4)
      an action for relief on the ground of fraud, but the cause of action in such
      case shall not be deemed to have accrued until the discovery of the fraud,
      except as provided in sections 30-2206 and 76-288 to 76-298.

Neb. Rev. Stat. § 25-207 (emphasis added).
                                            9
prior tortious acts—[must] fall within the limitation period.” Id.

       Here, the date of Fry’s last injury is unclear, making it impossible to conclude
that her emotional-distress claims are barred by the relevant statute of limitations.
Therefore, I shall deny Belau’s Motion for Judgment on the Pleadings on these claims
without prejudice to reassertion of his statute-of-limitations argument in a motion for
summary judgment.

B. Assault

      1. Failure to Allege Claim

       The intentional tort of assault in Nebraska is defined as “a wrongful offer or
attempt with force or threats, made in a menacing manner, with intent to inflict bodily
injury upon another with present apparent ability to give effect to the attempt, without
requiring that the one assaulted be subjected to any actual physical injury or contact.”
Reavis v. Slominski, 551 N.W.2d 528, 536 (Neb. 1996) (internal quotation marks and
citation omitted).

       Here, Fry has alleged facts indicating that Belau held a position of power and
authority over her, both in the classroom and the workplace. (Filing 52 ¶¶ 11-15.) This
power dynamic was accompanied by Belau speaking to, and acting forcibly toward,
Fry; physically standing, sitting, and lingering closely to Fry (Id. ¶ 28); touching her
knee; repeatedly commenting on her body and appearance in an intimate manner; and
texting Fry on weekends with comments that made her uncomfortable. (Id. ¶¶ 20-23.)

      It is plausible to characterize these actions as attempted threats, made in a
menacing manner, to inflict bodily injury on Fry with the power and ability to do so,
especially when combined with Belau’s alleged statements to Fry that “you and I are
going to become very close,” that Fry was “eye candy,” that he should be careful or

                                          10
he’d get accused of sexual harassment, that “sometimes we may need to put in some
long hours and often be out late at night; our spouses are going to think we are having
an affair,” and that Fry needed to “pull [her] big girl panties up” in response to Fry
telling him that he was making her uncomfortable. Reavis, 551 N.W.2d at 536.
Therefore, Belau’s Motion for Judgment on the Pleadings on Fry’s assault claim will
be denied.

      2. Statute of Limitations

       The four-year statute of limitations in Neb. Rev. Stat. § 25-207(3) applies to
Fry’s tortious assault claim. Anonymous v. St. John Lutheran Church of Seward, 703
N.W.2d 918, 921 (Neb. App. 2005) (applying four-year statute of limitations in Neb.
Rev. Stat. § 25-207(3) to sexual-assault claim); 5 Neb. Prac., Civil Procedure § 5:10
(Mar. 2019) (four-year statute of limitations in Neb. Rev. Stat. § 25-207 applies to
actions for assault and battery).

       For the reasons discussed above with regard to Fry’s emotional-distress claims,
the date of Fry’s last injury is unclear at this early stage in the proceedings, making it
impossible to conclude whether her assault claim is barred by the relevant statute of
limitations. Therefore, I shall deny Belau’s Motion for Judgment on the Pleadings on
Fry’s assault claim without prejudice to reassertion of his statute-of-limitations
argument in a motion for summary judgment.

C. Defamation

      1. Failure to Allege Claim

            In the ordinary case, a claim of defamation requires (1) a false and
      defamatory statement concerning the plaintiff, (2) an unprivileged
      publication to a third party, (3) fault amounting to at least negligence on
      the part of the publisher, and (4) either actionability of the statement

                                           11
      irrespective of special harm or the existence of special harm caused by
      the publication.

Moats v. Republican Party of Nebraska, 796 N.W.2d 584, 593 (Neb. 2011). Fry’s
Second Amended Complaint specifies that Belau’s words constituted “defamation per
se.” (Filing 52 ¶ 92.) Spoken or written words are defamatory “per se” only “if they
falsely impute the commission of a crime involving moral turpitude, an infectious
disease, or unfitness to perform the duties of an office or employment, or if they
prejudice one in his or her profession or trade or tend to disinherit one.” Id. at 594
(internal quotation marks and citation omitted).

       Fry alleges that after Fry filed her formal complaint with Doane University in
March 2015, Belau—who was the NSSPC director and chair of the board—told third
parties (“people in the counseling profession”) that Fry “was fired from NSSPC for a
lack of documentation,” which was false. (Filing 52 ¶¶ 14, 36.) Fry also alleges that
the executive director of IMN “heard she was not doing her job and that management
wanted her to resign from IMN and NSSPC.” (Id. ¶ 35.) In other words, Fry alleges
that Belau falsely imputed, by spoken word, that Fry engaged in misconduct and was
unfit to perform the duties of her employment and the mental-health profession. Fry
alleges that as a result of Belau’s defamatory statements, she suffered a loss of good
will and damage to her reputation as a mental health practitioner.

      These alleged facts, accepted as true, satisfy each element of a defamation claim.
Therefore, Fry’s Second Amended Complaint states a defamation claim that is
plausible on its face, and Belau’s Motion for Judgment on the Pleadings as to this
claim will be denied.

      2. Statute of Limitations

      Defendant Belau asserts—and Fry does not disagree in her responsive


                                          12
brief—that the one-year statute of limitations for libel and slander actions found in
Neb. Rev. Stat. § 25-208 (Westlaw 2019) governs Fry’s defamation cause of action.
See, e.g., Neb. Rev. Stat. § 25-839 (Westlaw 2019) (describing basis for libel and
slander actions as “defamatory matter”); Neb. Rev. Stat. §§ 25-839 to -840.02
(Westlaw 2019) (statutes dealing with pleading libel and slander contained under
category entitled “defamatory statements”).

       Fry does not specify a date from which the accrual of her defamation claim can
be calculated for statute-of-limitations purposes. Rather, she alleges that Belau made
his defamatory comments sometime after a formal complaint was filed with Doane
University in March 2015, and that he “made these statements through the time that
Plaintiff was a student at Doane and employed by IMN and NSSPC.” (Filing 52 ¶¶ 36,
91.) It is not clear when Fry was no longer a student at Doane and when she was no
longer employed by IMN and NSSPC.

       Because Belau, as the moving party, has not established that there is no material
issue of fact as to when Fry’s defamation claim accrued for statute-of-limitations
purposes and that he is entitled to judgment as a matter of law as to such claim,
Country Preferred Ins. Co., 918 F.3d at 588, Belau is not entitled to judgment on the
pleadings on Fry’s defamation claim. Therefore, I shall deny Belau’s Motion for
Judgment on the Pleadings on Fry’s defamation claim without prejudice to reassertion
of his statute-of-limitations argument in a motion for summary judgment.

D. Tortious Interference With Employment Relationship

      1. Failure to Allege Claim

             To succeed on a claim for tortious interference with a business
      relationship or expectancy, a plaintiff must prove (1) the existence of a
      valid business relationship or expectancy, (2) knowledge by the interferer
      of the relationship or expectancy, (3) an unjustified intentional act of
                                          13
      interference on the part of the interferer, (4) proof that the interference
      caused the harm sustained, and (5) damage to the party whose
      relationship or expectancy was disrupted.

Denali Real Estate, LLC v. Denali Custom Builders, Inc., 926 N.W.2d 610, 626-27
(Neb. 2019). One’s “at-will employment status, in and of itself, does not preclude a
claim for tortious interference with the employment relationship.” Huff v. Swartz, 606
N.W.2d 461, 467 (Neb. 2000) (internal quotation marks and citation omitted).

      Fry clearly alleges facts suggesting that she had a valid business relationship or
expectancy with IMN and NSSPC; that Belau knew of such relationship by virtue of
his position as supervisor of Fry’s work at those organizations; that Belau’s actions
caused Fry’s constructive discharge from her positions with IMN and NSSPC; and that
Belau’s interference with Fry’s valid business relationship with IMN and NSSPC
caused her to lose income and benefits and to suffer damage to her professional and
academic reputation and her goals of future employment in the mental-health field.

       This is enough to survive Belau’s Motion for Judgment on the Pleadings as to
Fry’s tortious-interference claim.

      2. Statute of Limitations

       Defendant Belau submits—without argument by Fry in her responsive
brief—that the four-year statute of limitations in Neb. Rev. Stat. § 25-207 applies to
Fry’s tortious-interference claim. See Hroch v. Farmland Indus., Inc., 548 N.W.2d
367, 371 (Neb. App. 1996) (“Actions for tortious business interference must be filed
within 4 years under Neb. Rev. Stat. § 25-207 (Reissue 1995).”). However, Belau
failed to raise a statute-of-limitations defense to Fry’s claim for tortious interference
with an employment relationship. (Filing 57, Belau’s Answer to Second Amended
Complaint.)


                                           14
       “Ordinarily in civil litigation, a statutory time limitation is forfeited if not raised
in a defendant’s answer or in an amendment thereto.” Day v. McDonough, 547 U.S.
198, 202 (2006); United States v. Big D Enterprises, Inc., 184 F.3d 924, 935 (8th Cir.
1999) (“A defense based upon the statute of limitations is generally waived if not
raised in a responsive pleading.”). See also Fed. R. Civ. P. 8(c)(1) (Westlaw 2019) (“In
responding to a pleading, a party must affirmatively state any avoidance or affirmative
defense, including . . . statute of limitations . . . .”); Fed. R. Civ. P. 12(b) (Westlaw
2019) (“Every defense to a claim for relief in any pleading must be asserted in the
responsive pleading if one is required.”)

       Because Belau has waived his statute-of-limitations defense with regard to Fry’s
tortious-interference claim, his Motion for Judgment on the Pleadings on such ground
is denied.

       Accordingly,

       IT IS ORDERED that Defendant Donald Belau’s Motion for Judgment on the
Pleadings (Filing 62) is denied as to Plaintiff Jennifer Fry’s claims for intentional or
negligent infliction of emotional distress, assault, defamation, and tortious interference
with an employment relationship without prejudice to reassertion, in a motion for
summary judgment, of Defendant Belau’s statute-of-limitations argument as to
Plaintiff Fry’s emotional-distress, assault, and defamation claims. Because Defendant
Belau has waived his statute-of-limitations defense to Plaintiff Fry’s tortious-
interference claim, Belau is not granted leave to raise his statute-of-limitations
argument on that claim.

       DATED this 11th day of December, 2019.

                                           BY THE COURT:


                                           Senior United States District Judge


                                             15
